The Chancellor.
Margaret Lloyd, deceased, late of the city of Salem, in this state, by her will provided as follows:
“After the decease of my said sister, Sarah Lloyd, I do hereby order and direct my said executors hereinafter named, to pay over the proceeds of the sale of my real estate and all my personal estate, after deducting necessary charges and expenses, unto my nieces, Sarah Lloyd, Mary Lloyd, Rebecca Lloyd, and my nephews, John Lloyd, William Lloyd, Thomas Lloyd and Dickey Lloyd, children of my brother, Thomas Lloyd, deceased, in equal shares or share and share alike.”
The testatrix’s brother, Thomas Lloyd, was her only brother. He had, at the date of the will, June 20th, 1860, seven children, all of whom are still living. Their names are Sarah, Mary K., Rebecca K., John M., William D. K., David S. and Thomas. There is none named Dickey, except that William’s full name is William Dickey Hearns Lloyd. David S. is his twin brother. The complainant, by this suit, seeks instruction as to what person is designated in the gift to Dickey Lloyd. The testatrix’s brother Thomas had only the seven children above mentioned. *6He died in Pennsylvania (where he lived) in 1854. The will was, as before stated, made in 1860. The testatrix had no nephew of the name of Dickey Lloyd. It is quite evident that she referred to David S. Lloyd by the name of Dickey Lloyd, applying to him, by mistake, one of the Christian names of his twin brother Wiiliam. The general rule is, that where the name or description of a legatee is erroneous, and there is no reasonable doubt as to the person who was intended to be named or described, the mistake will not defeat the bequest. There is no evidence that the testatrix intended to give William a double portion, but it is clear that by the name Dickey Lloyd she meant another person than he, and that person was his brother. She lived in Salem, and her brother Thomas and his family in Pennsylvania, and her mistake as to the name of one of his children is by no means surprising. It will be decreed that the gift to Dickey Lloyd was intended for David S. Lloyd.